United States Court of Appeals
                     For the First Circuit


No. 19-2192

                    JOSÉ FRANCISCO LOJA-TENE,

                           Petitioner,

                               v.

                         WILLIAM P. BARR,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                    Lynch, Selya, and Barron,
                         Circuit Judges.


     Daniel T. Welch and MacMurray & Associates on brief for
petitioner.
     Joseph H. Hunt, Assistant Attorney General, Civil Division,
United States Department of Justice, Melissa Neiman-Kelting,
Assistant Director, Office of Immigration Litigation, and Jacob
Bashyrov, Attorney, Office of Immigration Litigation, on brief for
respondent.


                       September 21, 2020
          SELYA, Circuit Judge.               Judicial review of factbound

agency determinations is narrowly circumscribed:                  in immigration

cases — as in other administrative-law contexts — a reviewing court

must uphold the agency's factbound determinations as long as those

determinations   are   supported       by     substantial     evidence    in   the

record, viewed as a whole.          See Pulisir v. Mukasey, 524 F.3d 302,

307 (1st Cir. 2008).          A straightforward application of this

standard in the case at hand leads us to uphold the decision of

the Board of Immigration Appeals (BIA) and, therefore, deny the

petition for judicial review.

          The    petitioner,        José     Francisco       Loja-Tene,   is     an

Ecuadorian   national.        He    came    to   the   United    States   without

documentation in 2014, having left Ecuador for fear of harm at the

hands of his adopted older brother (Angel).                     The petitioner's

remaining family — including his wife, mother, children, and three

sisters — remain in Ecuador.

          According      to   the    petitioner,       his   brother   has     been

involved in narcotics trafficking since the mid-1990s.                 From that

time forward, Angel periodically made unwelcome visits to the Loja-

Tene family, during which he attempted to strong-arm the petitioner

and his father into trafficking cocaine at Angel's behest.                     Both

men refused to cooperate, and Angel's ire mounted.                  It escalated

in 2011, when Angel reportedly murdered the petitioner's father.




                                      - 2 -
             After the father's murder, Angel continued to pressure

the   petitioner      to   traffick       cocaine.      These     pressure    tactics

included a threat delivered at gunpoint.                        Frightened by his

brother's threats, the petitioner left Ecuador to seek passage to

the United States.         As an added precaution, his wife and children

relocated to Peru, and then moved again to a remote Ecuadorian

village (where they remain in hiding).

             Upon    arriving      in    the   United   States,     the   petitioner

applied for asylum, withholding of removal, and protection under

the United Nations Convention Against Torture (CAT), alleging that

he feared his brother will torture or kill him should he return to

Ecuador.      His argument for asylum and withholding of removal

centered on his allegation that he faces persecution based on his

membership in a particular social group (his family unit).                         The

petitioner's family is a cognizable social group, he says, because

his alleged persecutor (Angel) only sought to recruit immediate

relatives.

             At a hearing before an immigration judge (IJ), the

petitioner conceded removability and relied instead on his cross-

applications        for    asylum,       withholding    of   removal,        and   CAT

protection.     The petitioner testified in his own behalf.                    The IJ

found   him    credible      but        determined   that    he    had    failed    to

substantiate any of his three claims.                   Of particular relevance

here, the IJ found insufficient evidence that family membership


                                          - 3 -
had sparked Angel's threats against the petitioner.                On appeal,

the BIA affirmed, and the petitioner responded by filing this

timely petition for judicial review.

             We start by narrowing the scope of our inquiry. Although

the petitioner professes to challenge the BIA's rejection of his

CAT claim, his challenge is cursory and largely undeveloped.

Consequently, we deem the claim waived.            See Ahmed v. Holder, 611
F.3d 90, 98 (1st Cir. 2010) (holding, in similar context, that

"appellate     arguments    advanced        in   a    perfunctory       manner,

unaccompanied    by   citations    to   relevant     authority,   are   deemed

waived").

             This leaves the petitioner's asylum and withholding of

removal claims.       Our standards of review are familiar.             In the

immigration context, judicial review typically focuses on the

final decision of the BIA.        See Murillo-Robles v. Lynch, 839 F.3d
88, 91 (1st Cir. 2016).     But when the BIA embraces the decision of

the IJ, "merely add[ing] its gloss to the IJ's findings and

conclusions, we treat the two decisions as one." Id.    So it is

here.1

             We review the agency's legal conclusions in a removal

proceeding de novo, "with some deference to the agency's reasonable

interpretation of statutes and regulations that fall within its


     1 For ease in exposition, we sometimes use the term "the
agency" to refer to the BIA and the IJ, collectively.


                                    - 4 -
purview." Pulisir, 524 F.3d at 307. We treat the agency's factual

findings more deferentially, applying the substantial evidence

rule:   we will uphold the agency's findings unless the record

compels a contrary conclusion.           See Lopez de Hincapie v. Gonzales,

494 F.3d 213, 218 (1st Cir. 2007).

             With this backdrop in place, we turn first to the

petitioner's claim for asylum.             His initial foray is his claim

that the agency misapplied a legal standard by failing to allow

for the possibility of mixed-motive persecution.

             We pause to put this claim into perspective.           A refugee,

like the petitioner, who seeks asylum resulting from either actual

or feared persecution in his homeland bears the burden of showing

that the persecution is on account of one of five statutorily

protected grounds:       "race, religion, nationality, membership in a

particular     social    group,    or    political    opinion."      8     U.S.C.

§ 1101(a)(42)(A).       Even so, the statutorily protected ground need

not be the sole factor driving the alleged persecution:               although

an asylum applicant must establish that a statutorily protected

ground is "'at least one central reason' for the [applicant's]

persecution," it need not be the exclusive reason.                Aldana-Ramos

v. Holder, 757 F.3d 9, 18 (1st Cir. 2014) (quoting 8 U.S.C.

§ 1158(b)(1)(B)(i)).         The    language     of    the    Immigration    and

Nationality     Act     "clearly   contemplates       the    possibility    that

multiple motivations can exist, and that the presence of a non-


                                        - 5 -
protected motivation does not render an applicant ineligible for

refugee status." Id. at 18-19.

             In all events, the applicant retains the burden of

demonstrating that he is being persecuted based on at least one

statutorily protected ground.            See Lopez de Hincapie, 494 F.3d at

219 ("[I]t is the alien's burden to give the adjudicator some basis

for differentiation in a given case." (citing Romilus v. Ashcroft,

385 F.3d 1,    7    (1st     Cir.   2004))).       Here — contrary      to    the

petitioner's      characterization — the           agency    did   not   improperly

preclude the possibility of mixed-motive persecution.                       To the

contrary,    the       IJ    made   pellucid    that   the   petitioner     had   to

demonstrate that kinship ties are "at least one central reason"

for his persecution.            So, too, the BIA held that the petitioner

did not establish a statutorily protected ground as "one of the

motivating factors for why he and his father were [harmed] by his

older brother."         (emphasis supplied).2


      2To be sure, the BIA opinion contains a single sentence that
may be read to misconstrue the legal standard. It states at one
point that "[w]e agree with the Immigration Judge that the evidence
does not establish that [family membership was] the one central
motive for the harm inflicted on the respondent." Yet the body of
the BIA's opinion (like the IJ's) makes clear that it understood
that actions may be driven by more than one central motive. Viewed
in this context, this is the type of isolated lapsus linguae to
which we regularly have declined to give dispositive weight. See
Lenn v. Portland Sch. Comm., 998 F.2d 1083, 1088 (1st Cir. 1993)
("If using the wrong word or phrase constituted grounds for
reversal in every case, much too high a premium would be placed on
sheer literalism.") cert. denied, 139 S. Ct. 1388 (2019); cf.
United States v. Montañez-Quiñones, 911 F.3d 59, 66 (1st Cir. 2018)


                                        - 6 -
           Seen in this light, the agency's determination in this

case is akin to the one we considered in Villalta-Martinez v.

Sessions, 882 F.3d 20 (1st Cir. 2018).            There, we concluded that

the agency "explicitly acknowledged the possibility of a mixed-

motive [persecution], but, based on the evidence presented, made

a fact-specific determination that [the petitioner] had not shown

that the persecution was motivated by a family relationship." Id.

at 24.   The same can be said here.

           We also find unpersuasive the petitioner's argument that

the agency erred in the substance of its factual findings.                As we

have indicated, our review of these findings must proceed under

the "highly deferential" substantial evidence rule.                  Lopez de

Hincapie, 494 F.3d at 218.        This rule directs us not to disturb

the   agency's    factbound      determinations      as     long    as    those

determinations are "supported by reasonable, substantial, and

probative evidence on the record considered as a whole."                 INS v.

Elias-Zacarias,    502 U.S. 478,   481     (1992)   (quoting   8    U.S.C.

§ 1105a(a)(4)).

           The   petitioner     attempts   to    clear    this   high    bar    by

submitting that "there is no other plausible explanation" for his




(declining to give dispositive weight to prosecutor's misstatement
when it did not "appear that the misstatement in any way affected
the outcome of the proceedings"). Put simply, the totality of the
agency's analysis plainly outweighs the lone misstatement and,
therefore, the error was harmless.


                                   - 7 -
persecution, except for family ties.          This argument, though, reads

the record through rose-colored glasses.            Fairly read, the record

contains probative evidence that, when due allowance is made for

the agency's right to draw reasonable inferences from discerned

facts, passes muster under the substantial evidence standard.

Indeed, we have observed before — and today reaffirm — that "[t]he

mere   fact    that   [a    persecutor]    exclusively   targeted      [family]

members"   does    not     compel   the   logical   inference   that   kinship

motivated the threats.        Marin-Portillo v. Lynch, 834 F.3d 99, 102

(1st Cir. 2016).      Put another way, "the fact that the group is a

family unit does not convert the non-protected criminal motivation

into persecution on the basis of family connections."                  Aldana-

Ramos, 757 F.3d at 19.

              Here, there is more than enough evidence in the record

to underpin the agency's conclusion that family ties did not

motivate the petitioner's persecution, even though those ties may

have brought him into proximity with his persecutor.              Angel made

menacing statements to both the petitioner and his father only

after they refused to leverage their day-to-day access to potential

drug clientele to Angel's behoof.             Meanwhile, the petitioner's

sisters, all three of whom work as homemakers, remain in Ecuador

without having been subjected to similar threats.               A reasonable

adjudicator could interpret these facts — as the IJ did — to

support the proposition that Angel persecuted the petitioner out


                                      - 8 -
of greed, criminal intent, and vindictiveness, rather than on

account of his family membership.

           Finally, we come to the petitioner's claim that the

agency improvidently denied his application for withholding of

removal.   Withholding of removal claims require a more rigorous

level of proof than counterpart claims for asylum.          See Aguilar-

Solis v. INS, 168 F.3d 565, 569 n.3 (1st Cir. 1999) ("[A]sylum

eligibility only requires a well-founded fear of persecution . . .

while withholding of deportation requires a clear probability of

persecution.").      Given   our   reasons    for   concluding   that   the

petitioner has failed to clear the lower hurdle erected for asylum

seekers, his counterpart claim for withholding of removal "must

necessarily fail."    Villa-Londono v. Holder, 600 F.3d 21, 24 n.1

(1st Cir. 2010).

           We need go no further.3           For the reasons elucidated

above, the petition for judicial review is



Denied.




     3 We note, in particular, that this case, in its present
posture, does not present a fitting occasion to address the
arguments raised with respect to the Attorney General's decision
in Matter of L-E-A-, 27 I&N Dec. 581 (A.G. 2019). Those arguments
go only to the conditions under which a family unit can be found
to constitute a cognizable social group — an issue that we need
not reach.


                                   - 9 -